EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John McGlew on 1/15/2021 and again on 2/5/2021.

The application has been amended as follows: 

Claim 1: A blood pressure cuff for determining blood pressure in newborns, the blood pressure cuff comprising: 
a chamber section with an air chamber having a chamber wall; 
a handling section for placing and fastening the chamber section around an arm of a patient; 
a longitudinal sealing seam of the chamber wall, the longitudinal sealing seam having a longitudinal sealing seam extent along a circumferential direction of the air chamber, the longitudinal sealing seam connecting two longitudinal edges of the chamber wall to one another, the two longitudinal edges overlapping each other and extending from an opposite direction with respect to each other, with the two longitudinal edges in an overlapped state, to form an airtight seal at the longitudinal sealing seam, each of the longitudinal edges having a course comprising at least a first extent, a second extent extending from the first extent at an angle relative to the first extent and a third extent extending from the second extent at an angle relative to the second extent and with two first end transverse edges overlapping each other and two second end transverse edges overlapping each other.

Claim 10: A blood pressure cuff in accordance with claim 1, wherein the longitudinal sealing seam the entire longitudinal sealing seam extent.

Claim 17: A neonate blood pressure cuff method comprising the steps of: 
providing a film piece with two longitudinal edges having a zigzag shape in at least some sections; 
overlapping the two longitudinal edges, with the two longitudinal edges extending from opposite directions, in an overlapped state of the two longitudinal edges, to form a chamber wall of a chamber section of a blood pressure cuff; 
forming a longitudinal sealing seam for an airtight connection of the two longitudinal edges, wherein the longitudinal sealing seam has a longitudinal sealing seam extent along a circumferential direction of the air chamber section , wherein each of the longitudinal edges has a course comprising at least a first extent, a second extent extending from the first extent at an angle relative to the first extent and a third extent extending from the second extent at an angle relative to the second extent and with two first end transverse edges overlapping each other and two second end transverse edges overlapping each other; 


Claim 18: A blood pressure cuff method in accordance with claim 17, wherein:
the air chamber is closed by forming a first transverse sealing seam at a first end of the chamber section and forming a second transverse sealing seam at a second end of the chamber section; and
the longitudinal sealing seam extent 

	Claim 19: A blood pressure cuff method in accordance with claim 17, wherein the chamber section and a handling section are formed integrally with one another.


Reasons for Allowance
 	 The following is an examiner’s statement of reasons for allowance: The closest prior art does not teach the specific structure of the zig-zag seam where the longitudinal edges having a course comprising at least a first extent, a second extent extending from the first extent at an angle relative to the first extent and a third extent extending from the second extent at an angle relative to the second extent.
  	The closest prior art of McCannel teaches using a zig-zag seam when bonding similar polymer sleeves such as that of Bellin ([¶14,17]) but does not teach the specific first, second and third extent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        









/ETSUB D BERHANU/Primary Examiner, Art Unit 3791